EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The objections to claims 6 and 19 for minor informalities and the rejections of claims 7 and 9 under 35 USC § 112 are withdrawn in view of the amendments filed 03 May 2022. 
Terminal Disclaimer
The terminal disclaimer filed on 03 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Reasoner; Stephen J. et al. (US 10420865 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
Applicant’s arguments filed 03 May 2022 regarding the objections to the drawings have been considered and are persuasive. Examiner advances additional reasons for allowance.

Chodkowski; Lauren Patricia et al. (US 20150040896 A1), the closest art of record, describes a light assembly positioned near an opening of a manifold receiver (¶ [0045], As shown in the coupled, and uncoupled views of FIGS. 1 and 2 respectively, illuminated portion 18 is positioned such that it is visible when end 16 is uncoupled (FIG. 2) from patient interface device 8, yet not visible to a user when end 16 is coupled (FIG. 1) to patient interface device 8; ¶ [0047] FIG. 3 … an electrically powered illuminated portion 20 (shown schematically in dashed line) is provided on end 16' of conduit 6'). However, Chodkowski does not explicitly disclose a light tube comprising a hollow structure and instead discloses a self-lighting material (¶ [0045], illuminated portion 18 comprises a photoluminescent material); or a broadly described powered light source (¶ [0047]). Chodkowski also lacks a canister and vacuum pump and instead discloses a positive pressure source for a respiratory mask (¶ [0041], constant pressure support devices (such as a continuous positive airway pressure device, or CPAP device)). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 

Hutchinson; Timothy Alan et al. (US 20090086469 A1) describes an electrical connector including a manifold receiver comprising an opening (¶ [0006], [0007], [0023], FIG. 2 … a USB electrical connector 1); 
a light assembly positioned near said opening of said manifold receiver and comprising a light (¶ [0023], An illumination device 70 in the form of an LED (Light Emitting Diode) 72 and related wiring and connectors is disposed … on the cover 4; ¶ [0025], The waveguide 2 is preferably made of translucent or transparent material); 
wherein the light assembly directs light arcuately around said opening of said manifold receiver (¶ [0025], FIG. 11, the waveguide 2 is configured substantially as a rectangular ring or sleeve). 
However, Hutchinson lacks a fluid communication path and instead is limited strictly to electrical connections (¶ [0024], a plurality of terminals 13 received in the main body 11 and the tongue 12, and a metallic shell 14). Hutchinson also lacks a second light, and at most discloses one light (¶ [0033], FIG. 12 specifically shows how the ray or light path from the LED 72). 

Oh; Se Min (US 20140051280 A1) describes a lighted multimedia jack including a manifold receiver comprising an opening (¶ [0009], [0012], [0031], Connection receptacles 21 are disposed on the cover part 20 corresponding to the USB port 12 and the AUX port 13); 
a light assembly positioned near said opening of said manifold receiver and comprising a first light (¶ [0028], light emitting diode (LED) lighting apparatus 15); 
 the light assembly arranged to direct light arcuately around the opening of the manifold receiver (¶ [0032], The light emitted from the LED lighting apparatus 15 shines through the connection receptacle display parts 22 and the character display part 23). 
However, Oh lacks a fluid communication path and a second light. At most, Oh describes electrical connectors (¶ [0027] A universal serial bus (USB) port 12 and an auxiliary (AUX) port 13). Although Oh describes multiple LED’s, they only illuminate a region around the receiver opening and do not direct light towards a manifold when a manifold is removably received in the manifold receiver (¶ [0033], the connection receptacle display parts 22 are formed along the edges of the connection receptacles 21 where the paint is removed). 

Fukushima; Hirotaka et al. (US 5751135 A) discloses a connector including a manifold receiver (col. 5, lines 1-5, The connector housing 22 has a cylindrical shape); and a light assembly positioned near an opening of the manifold receiver and comprising a first light and a second light (col. 5, lines 40-45, The illumination chamber 28 formed on the top of the chamber 27 is equipped with a two-color indicator lamp 53 of LED; col. 6, lines 45-50, an indicator lamp 53 is set inside the clear case 28a. The indicator lamp 53 may be a two-color type LED device composed of two light-emitting diodes 53a and 53b as shown in FIG. 8A). 
However, Fukushima lacks a fluid communication path and is instead limited to electrical connections. Fukushima also does not arrange the light assembly to direct the first light towards the manifold or to direct said second light arcuately around an opening of the manifold receiver. Instead, Fukushima arranges the light assembly to direct light externally of the opening of the manifold receiver (Fig. 6, clear case 28a and indicator lamp 53 are arranged at the top of chamber 27 of the power supply connector B).  

Wyatt; Bryan (US 7036948 B1) describes an illuminated outlet having an opening (col. 8, lines 50-55, outlet 16, 18); and a light assembly (col. 10, lines 5-15, The lighting element 11 extends around a peripheral edge of each of the first outlet 16 and the second outlet 18). However, Wyatt lacks a fluid communication path and at most discloses electrical connections (col. 6, lines 45-50, illuminated electrical outlets and switches that are inexpensive to manufacture and operate). 

Guss, III; Robert J. (US 5062807 A) describes an electrical connector having an illuminated light assembly (col. 3, lines 50-55, the lens 16 is made of a material which is translucent or transparent (i.e. light transmissive), and is constructed and arranged on the connector body and adjacent to the two LEDs 26, 28 to produce visual indications which may be observed from substantially all normal-viewing directions (i.e. back, top and both sides)). However, Guss lacks a fluid communication path and a second a light tube, and instead discloses a light assembly that faces externally to an opening (col. 3, lines 15-20, The lens 16 is molded into the upper rear corner of a junction portion 17 of the connector body 11).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781